


EXHIBIT 10.01.2

 

MANAGEMENT AGREEMENT

 

 

AGREEMENT dated as of June 8, 2001, by and between Praxis Capital Management,
LLC, a Delaware limited liability company (the “Management Company”), and Praxis
Capital Partners, a Delaware limited liability company (the “General Partner”).

 

1.                          Definitions.  The capitalized terms used without
definition in this Agreement have the respective meanings specified in the
Limited Partnership Agreement of Praxis Capital Ventures, L.P. (the “Fund”),
dated as of the date hereof (the “Fund Agreement”), the Limited Liability
Company Operating Agreement of the General Partner, dated as of the date hereof
(the “GP Agreement”) and the Limited Liability Company Operating Agreement of
the Management Company, dated as of the date hereof (the “Management Company
Agreement”), as each may be amended from time to time.

 

2.                                   Payment of Expenses. The Management Company
agrees to assume and pay all of its own costs and expenses incurred by it in
providing the Services described in Section 4 below. However, the Management
Company shall be entitled to be reimbursed for certain Fund Expenses, incurred
at the request of the General Partner, subject to and in accordance with the
terms of Sections 2.4 and 4.3 of the Fund Agreement. The payment by the Fund of
Fund Expenses as provided for in Section 4.2 shall be due and payable on a
regular basis as billed. All Fund Expenses paid by the Fund shall be made
against appropriate supporting documentation.

 

3.                                   Portfolio Company Remuneration. Any
directors fees or other remuneration (whether cash or otherwise) received from a
Portfolio Company by the Management Company or the General Partner or any of the
members, officers, directors, agents or affiliates thereof shall be remitted to
or retained by the Management Company, but 50% of such fees or remuneration
shall be credited against the Management Fee.

 

4.                                   Management Company Duties.

 

(a)                              The Management Company shall manage the
day-to-day business and affairs of the Fund, including identifying companies
which present attractive investment opportunities, structuring and negotiating
the terms and conditions of each investment or acquisition, arranging for all
necessary financing and after consummation, monitoring the progress of and
providing managerial assistance and/or strategic advice to the investments (the
“Portfolio Companies”).

 

(b)                             The Management Company shall also perform the
following investment advisory and administrative services (the “Services”) in
connection with the operation of the Fund:

 

(i)                                Maintaining accounting records for the Fund
and the General Partner;

 

--------------------------------------------------------------------------------


 

(ii)                             Annual financial and tax reporting for the Fund
and tax reporting for the General Partner (provided that the audit expenses
shall be paid by the Fund as Fund Expenses as set forth in Section 4.2 of the
Fund Agreement);

 

(iii)                          Managing capital contributions and cash flow
requirements for the Fund, including short-term investing (commercial paper);

 

(iv)                         Investor relations with respect to the Limited
Partners;

 

(v)                           Consulting with the General Partner or Investment
Committee on matters relating to the Fund or investment management on a
reasonable basis;

 

(vi)                        Monitoring the performance of the Portfolio
Companies;

 

(vii)                     Retaining files pertaining to the Portfolio Companies
and certificates and other evidences of ownership of the Portfolio Securities as
may be necessary to enable the Fund to comply with its reporting and other
obligations to its Limited Partners; and

 

(viii)                   Providing other administrative and support services
customarily provided by a management company to a private equity fund.

 

(c)             The Management Company agrees not to engage in any activities
that would cause the Fund to violate its obligations under the Fund Agreement.

 

(d)            Notwithstanding the services provided by the Management Company
hereunder, the Management Company acknowledges that it shall not be authorized
to manage the affairs of, act in the name of or bind the Fund. The management,
policies and operations of the Fund shall be the responsibility of the General
Partner of the Fund acting pursuant to and in accordance with the Fund Agreement
and all decisions relating to Fund matters, including the selection and
management of the Fund’s investments, shall be made by the General Partner
acting pursuant to and in accordance with the Fund Agreement.

 

5.                 Services Fee. As set forth in the Fund Agreement, the
Management Company, as compensation for services rendered in the management of
the Fund, shall earn the Management Fee, payable quarterly in advance, and equal
to 2.0% per annum of the aggregate Subscriptions of all Limited Partners for
each fiscal year (or portion thereof), and as set forth in Section 4.3 of the
Fund Agreement.

 

6.                  Representations and Warranties of the Management Company.
The Management Company, by execution of this Agreement, hereby represents to the
Fund as follows:

 

(a)             The Management Company is a limited liability company, and is
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and has the

 

--------------------------------------------------------------------------------


 

authority to carry on its business as now being conducted and the authority to
execute, deliver, and perform this Agreement. The Management Company is duly
qualified to transact business and is in good standing in every jurisdiction in
which the character of the business conducted by it or permitted to be conducted
by it makes such qualification necessary, except where the failure to be so
qualified would not have a material adverse effect on the business, operations
or financial condition of the Management Company.

 

(b)            The Management Company has taken all actions necessary to
authorize the execution, delivery, and performance of this Agreement, and this
Agreement is a valid and binding obligation of the Management Company
enforceable against it in accordance with its terms, except as may be limited by
federal and state laws affecting the rights of creditors generally, and
except.as may be limited by legal or equitable remedies.

 

(c)             The Management Company has made, obtained, and performed all
registration, filings, approvals, authorizations, consents, licenses, or
examinations required by any government or governmental authority, domestic or
foreign, in order to execute, deliver and perform this Agreement.

 

(d)            Neither the execution, delivery, nor performance of this
Agreement by the Management Company will violate any law, statute, order, rule
or regulation or judgment, order or decree by any federal, state, local or
foreign court or governmental authority, domestic or foreign, to which the
Management Company is subject, nor will the same constitute a breach of, or
default under, provisions of any agreement or contract to which it is a party or
by which it is bound.

 

(e)          The execution, delivery and performance of the Management Agreement
by the Management Company will not (i) violate the organizational documents of
the Management Company, (ii) result in a breach of any of the terms, conditions
or provisions of, or constitute a default under, any material contract by which
it is bound, (iii) violate any court order by which the Management Company is
bound or affected, (iv) violate any applicable laws that could have a material
adverse effect on the Management Company or the performance of the Management
Company’s duties and obligations under this Agreement, or (v) require the filing
or registration with, or the approval, authorization, license or consent of, any
court or governmental department, agency or authority which has not already been
duly and validly obtained.

 

7.                                  Standard of Care.

 

(a)                             The Management Company agrees to discharge its
duties, with respect to any Portfolio Company and the activities of the General
Partner and the Fund (i) in a manner which it believes to be in the best
interest of the General Partner and the Fund and their respective partners or
members, and (ii) with the reasonable care, skill and diligence customary to
investment advisors in the U.S. venture capital industry. The Management Company
further agrees that at all times during the term of this Agreement it will
comply with all laws, rules, and regulations of any governmental authority or
agency having applicability to its activities and the

 

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement, and that it will perform such
activities in accordance with the standards of care set forth in this Section 7.

 

(b)                            The Management Company hereby covenants and
agrees that it shall immediately notify the General Partner: (i) if it fails to
comply with, or will for any reason be unable to comply with, any material term
or provision of this Agreement; (ii) of any change in the Management Company’s
officers, directors, employees, or agents who are providing services under this
Agreement or to any material adverse change in the Management Company’s
condition, financial or otherwise, or in its business, organization, or any
change which is or might be materially adverse to the Management Company, or its
ability to provide services hereunder; and (iii) following the occurrence of any
happening or event which would cause any representation or warranty of the
Management Company in Section 6 hereof, to be no longer true and correct in all
respects provided that nothing in the preceding sentence shall detract from or
modify any representation or warranty made by the Management Company in
Section 6 hereof.

 

(c)                            The Management Company agrees to establish,
maintain and use its reasonable best efforts to enforce for its officers,
directors, employees and agents policies against disclosure of confidential
information and trading on “inside information” in violation of federal and
state securities laws.

 

8.                                 Arbitration.

 

(a)                            Any dispute, controversy or claim arising out of
or relating to this Agreement or the breach thereof or concerning the provisions
of this Agreement or their application to any state of facts or the rights or
equities of any of the parties hereto shall be resolved by final and binding
arbitration conducted by one arbitrator in New York, New York, in accordance
with the then-current AAA Rules as modified by this Section 8 and the provisions
of the other provisions of this Agreement under which such arbitration is
invoked.

 

(b)                           The arbitrator shall be selected by mutual
agreement of the Management Company and the Managers of the Fund or, failing
such agreement, in accordance with the AAA Rules. The arbitrator shall be
reasonably familiar with the operations of private investment fluids similar to
the Fund. The parties shall bear the costs of the arbitration equally, subject
to the proviso of Section 8(d) below.

 

(c)                            The parties shall have the right of limited
pre-hearing discovery, in accordance with the U.S. Federal Rules of Civil
Procedure, as then in effect, for a period not to exceed sixty (60) days.

 

(d)                            As soon as the discovery is concluded, but in any
event within thirty (30) days thereafter, the arbitrator shall hold a hearing in
accordance with the aforesaid AAA Rules. Thereafter, the arbitrator shall
promptly render a written decision, together with a written opinion setting
forth in reasonable detail the grounds for such decision. Any award by the
arbitrator in connection with such decision may also provide that the prevailing
party shall recover its

 

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees and other costs incurred in the proceedings, in
addition to any other relief which may be granted.

 

(e)                             Judgment may be entered in any court of
competent jurisdiction to enforce the award entered by the arbitrator.

 

9.                                  Amendment. This Agreement can be modified or
amended only by a writing signed by the parties hereto, provided, however, that
the parties shall not amend this Agreement in a manner that is inconsistent
with, or would result in a breach of, the Fund Agreement or the Management
Company Operating Agreement.

 

10.                           Term of Agreement. Commencing on the date hereof,
services will be performed hereunder until the earliest to occur of (a) the
expiration of the term of the Fund as set forth in the Fund Agreement (including
any extensions thereof) plus one year from the end of said term or (b) such time
as liquidation of the Fund is completed. However, if the Fund is dissolved prior
to expiration of its specified term, this Agreement shall terminate one year
from the date of such dissolution or upon completion of the liquidation of the
Fund, whichever is sooner.

 

11.                           Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware.

 

12.                           Sole Agreements. This Agreement and the Fund
Agreement reflect the sole understanding of the parties hereto with respect to
the subject matter hereof and supersedes and replaces all agreements or
understandings between the Fund and the Management Company with respect to the
subject matter hereof.

 

[The Remainder of this Page has been Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Management Agreement as of
the day and year first above written.

 

 

 

PRAXIS CAPITAL MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ Peter L. Venetis

 

 

 Peter L. Venetis

 

 

 Managing Director

 

 

 

PRAXIS CAPITAL PARTNERS,  LLC

 

 

 

 

 

By:

/s/ Peter L. Venetis

 

 

 Peter L. Venetis

 

 

 Managing Director

 

--------------------------------------------------------------------------------
